 


109 HCON 162 IH: Expressing the sense of Congress that the ongoing nuclear efforts of the Islamic Republic of Iran constitute a threat to the national security of the United States and to international peace and security.
U.S. House of Representatives
2005-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 162 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2005 
Mr. Saxton (for himself, Mr. Menendez, Mr. Towns, Mr. Crowley, Mr. Davis of Kentucky, Mr. Kirk, Mr. Akin, Mr. Davis of Alabama, Mr. Burton of Indiana, Mr. Ackerman, Mr. Wexler, Mr. Sherman, and Mr. McCotter) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the ongoing nuclear efforts of the Islamic Republic of Iran constitute a threat to the national security of the United States and to international peace and security. 
 
Whereas inspections by the International Atomic Energy Agency (IAEA) in Iran have revealed significant undeclared activities, including a uranium enrichment facility at Natanz, which could be used to enrich uranium for nuclear weapons; 
Whereas since January 1984, Iran has been identified by the Department of State as the most active state sponsor of terrorism and is close to achieving nuclear weapons capability but has not been held accountable for nearly twenty years of deception with respect to its nuclear program; 
Whereas the Iranian Ministry of Defense confirmed in July 2003 that it had successfully conducted the final test of the Shahab-3 missile, giving Iran an operational intermediate-range ballistic missile capable of striking both Israel and United States troops throughout the Middle East and Afghanistan; 
Whereas on May 9, 2005, the Islamic Republic of Iran confirmed that it had converted 37 tons of raw uranium into gas shortly before its declared suspension of enrichment activities in November 2004; 
Whereas Mohammad Saeedi, the Deputy Head of the Atomic Energy Organization of Iran, has confirmed that such conversion would produce material that, if further processed, could be fed into centrifuges for enrichment; 
Whereas these actions bring Iran even closer to producing weapons-grade uranium; 
Whereas Iranian officials have announced the intention of the Government of Iran to resume some of its uranium processing activities in response to the current diplomatic impasse in its ongoing negotiations with Germany, France, and the United Kingdom, otherwise known as the EU–3; 
Whereas since February 2003, the Government of Iran has consistently misled the United Nations, the International Atomic Energy Agency, the EU–3, and the United States as to the objectives and scope of its nuclear activities; 
Whereas the efforts put forth by the EU–3 have not succeeded in persuading Iran to end its nuclear acquisition efforts; and 
Whereas a nuclear armed Iran would dramatically alter the balance of power in the Middle East to the detriment of the United States and its allies: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)the acquisition of nuclear weapon capabilities by the Islamic Republic of Iran would constitute a threat to the national security of the United States; 
(2)the acquisition of nuclear weapon capabilities by Iran would constitute a threat to international peace and security; 
(3)the European diplomatic effort to urge Iran to abandon its nuclear aspirations through economic incentives has not yielded definitive results; and 
(4)the President should urge the Director General of the International Atomic Energy Agency (IAEA) to refer Iran’s noncompliance with its obligations under the Treaty on the Non-Proliferation of Nuclear Weapons to the United Nations Security Council in the event that negotiations fail between Iran and the European Union. 
 
